        Case 5:19-cv-00214-DNH-ATB Document 1 Filed 02/15/19 Page 1 of 18



                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK
                                     Syracuse Division


LAURA A. GIBSON,
                                                                           5:19-CV-0214 (DNH/ATB)
                                                         Civil Action No._____________
                        Plaintiff,

                 vs.                                     COMPLAINT

KENNETH JOSEPH GREEN, LLC.,                             JURY TRIAL DEMANDED

and

KELLY GREEN,

                        Defendants.


                                      NATURE OF ACTION

      1. Plaintiff Laura Gibson brings this action for declaratory, injunctive, and monetary relief

against Kenneth Joseph Green, LLC, and Kelly Green (collectively “Defendants”) for

discrimination in the rental of housing based on disability. This action arises under the federal

Fair Housing Act (“FHA”) of 1968, as amended, 42 USC §3601 et seq, and the New York State

Human Rights Law (“NYSHRL”), New York Executive Law § 290 et seq.

      2. Plaintiff has suffered housing discrimination on the basis of disability due to Defendants’

refusal to make reasonable accommodations and/or modifications thereby denying Plaintiff an

equal opportunity to use and enjoy her dwelling.

      3. Ms. Gibson is a person with a disability which substantially limits her major life

activities. She suffers from multiple sclerosis which has progressively impaired her mobility,

leaving her unable to walk. Complications from her medical condition keep her primarily

confined to bed and house-bound.

                                                  1
        Case 5:19-cv-00214-DNH-ATB Document 1 Filed 02/15/19 Page 2 of 18



   4. Ms. Gibson lives in an apartment that she has rented from the Defendants since 2016.

Her apartment is over one hundred twenty feet down the hall from the locked building entrance.

Due to her disability, Ms. Gibson is unable to travel to the front entrance to let anyone in. There

is no management office or reception desk at the premises with staff to open the front door.

There is no buzzer entry for the front door. As a result, Ms. Gibson is unable to admit guests to

her home.

   5.    Ms. Gibson’s lifeline since moving to the property has been visits from two home health

aides and her daughter. They enable her to access necessities such as essential health and

personal care, groceries, rides to appointments, family visits, or simply leave her house. Because

Ms. Gibson cannot let them in the front door, she has provided her two health aides and her

daughter each with a key. There has never been a problem at the property as a result of Ms.

Gibson giving her key to these three people.

   6. Ms. Gibson has requested from Defendants a reasonable accommodation and/or

modification in the form of either a remote front door buzzer, or a lock box with key code that

she could provide to her guests.       This reasonable accommodation and/or modification is

necessary for Ms. Gibson to have an equal opportunity to use and enjoy her dwelling despite her

disability. Defendants have repeatedly refused her requests for such reasonable accommodation

and/or modification.

   7. Defendants refuse to give Ms. Gibson a method of directly letting guests in. The only

option Defendants have given to Ms. Gibson is to give a key to guests, but Defendants demand

criminal background checks at Ms. Gibson’s expense in order to grant or deny written approval

to anyone coming Ms. Gibson would have come to her home. The now-expired lease agreement



                                                2
      Case 5:19-cv-00214-DNH-ATB Document 1 Filed 02/15/19 Page 3 of 18



provided that the tenant would “not give keys to individuals not residing in the unit without prior

written approval of the landlord.” The lease makes no mention of background checks.

   8. Defendants have withheld written approval and have demanded that the keys be turned

over to the landlord. Defendants claim that Ms. Gibson is in violation of her lease and have

refused to renew her lease.

   9. Ms. Gibson seeks the ability to have guests, such as her pastor or friends from church,

visit her in her home, just as any other tenant may do. The ability to have guests is especially

important as Ms. Gibson is primarily home-bound.

   10. Ms. Gibson joined a pooled trust account in August 2019 in order to become financially

eligible for Medicaid-funded home health care. The pooled trust company mails Ms. Gibson’s

rent payments to the Defendants on or about the fifth day of each month. As a reasonable

accommodation, Ms. Gibson asked Defendants to establish a new rent due date and in fact

proposed a specific date each month. Defendants have not agreed to a specific new rental due

date and on multiple occasions asserted that late payment would “terminate the lease”.

   11. In response to Ms. Gibson’s requests for accommodation of her disability, Defendant

property manager Kelly Green repeatedly has told Ms. Gibson that she could move out and

stated that her landlord would not renew her lease, and in fact has refused to renew her lease.

   12. After Ms. Gibson enrolled in Medicaid, she was approved to receive home health care

services through a Home Health Agency. As a reasonable accommodation to her disability, Ms.

Gibson asked defendant to install a buzzer remote front door lock, or alternatively a lock box

with key code that she could provide to the home health aides, nurses, and therapists who would

begin visiting her home.



                                                 3
      Case 5:19-cv-00214-DNH-ATB Document 1 Filed 02/15/19 Page 4 of 18



   13. Defendants eventually installed a lock box at the front entrance but refuse to provide Ms.

Gibson the code. Without Ms. Gibson’s knowledge or consent, Defendants made direct contact

with the Home Health Agency currently managing Ms. Gibson’s care, Nascentia, and provided

them with the lock box code and demanded that the code remain confidential to Nascentia

employees.

   14. Ms. Gibson remains unable to have guests because she cannot let them into the building.

She has been unable to utilize professional medical transportation because Nascentia arranges

medical transportation in her area through a third-party organization.

   15. Due to Defendants’ accusations of lease violation, their refusal to establish a modified

rent due date, their repeated statements that Ms. Gibson could move out, and their failure to

renew her lease, Ms. Gibson lives in fear of eviction.

   16. Defendants have made discriminatory statements to and about Ms. Gibson regarding her

disability, including that they would be “more than happy” to let her move out due to her

“medical condition” in response to her requests for reasonable accommodation and/or

modification.

   17. Defendants have failed to make reasonable accommodations and/or modifications to

allow Ms. Gibson an equal opportunity to use and enjoy her dwelling. Through their unlawful

and discriminatory actions, Defendants have violated Ms. Gibson’s right to be free from

discrimination based on her disability.



                                JURISDICTION AND VENUE

   18. This Court has jurisdiction of this action under 28 USC §§ 1331, 1343(a)(3) and (4) and

§2201 and 42 USC §3613.

                                                 4
       Case 5:19-cv-00214-DNH-ATB Document 1 Filed 02/15/19 Page 5 of 18



    19. This Court has the authority to grant declaratory and injunctive relief against the

Defendants pursuant to 28 USC §§2201 and 2202 and Rules 57 and 65 of the Federal Rules of

Civil Procedure, respectively.

    20. This Court has supplemental jurisdiction over Plaintiff’s state law claim pursuant to 28

U.S.C. §1367(a) because that claim arises out of the same transactions as Plaintiff’s federal

claim, such that it is part of the same case or controversy.

    21. The venue for this action properly lies in the United States District Court for the Northern

District of New York pursuant to 28 USC §1391(b). The claims arose, and the Defendants

conduct their business in this judicial district.

                                              PARTIES

    22. Plaintiff Laura Gibson is an adult female with physical disabilities that substantially limit

her major life activities. Ms. Gibson resides in Pennellville, New York in an apartment that she

has rented from Kenneth Joseph Green, LLC since January 1, 2016.

    23. Defendant Kenneth Joseph Green, LLC, upon information and belief, is an active New

York State domestic limited liability company with its principle executive office located in

Phoenix, New York, and which filed with the New York Department of State on October 4,

2013. Upon information and belief, Kenneth Joseph Green, LLC owns and manages the

residential premises alternately known as “Pennellville Greenview Apartments” and

“Pennellville Senior Living Center” located in Pennellville, New York.

    24. Upon information and belief, Defendant Kelly Green is a property manager for Kenneth

Joseph Green, LLC and is employed by Kenneth Joseph Green, LLC.




                                                    5
      Case 5:19-cv-00214-DNH-ATB Document 1 Filed 02/15/19 Page 6 of 18



   25. In acting or omitting to act as alleged herein, Defendant Kenneth Joseph Green, LLC was

acting through its employees and/or agents and is liable based on the acts and omissions of its

employees and/or agents.

   26. In acting or omitting to act as alleged herein, each employee or officer of Defendant

Kenneth Joseph Green, LLC was acting within the course and scope of his or her actual or

apparent authority pursuant to such agencies, or the alleged acts or omissions of each employer

or officer as agent were subsequently ratified and adopted by Defendant Kenneth Joseph Green,

LLC as principal.

                                   STATEMENT OF FACTS

   27. Laura Gibson is an adult female with a disability that substantially limits one or more life

activities. She suffers from multiple sclerosis, a chronic, typically progressive disease involving

damage to the sheaths of nerve cells in the brain and spinal cord, whose symptoms may include

numbness, impairment of speech and of muscular coordination, blurred vision, and severe

fatigue. As a result of her disability, Ms. Gibson cannot walk and uses a mobility power scooter.

She is primarily confined to her bed and is house-bound. She cannot drive and depends upon

other people for transportation. Ms. Gibson requires daily assistance from home health aides as

well as periodic nursing care and physical therapy. She has been approved to receive those in-

home services through a Medicaid-funded health provider.

   28. Ms. Gibson lives alone in her apartment in Pennellville, New York (“the Property”),

which she has leased from Defendants since January 1, 2016. Her income includes Social

Security Disability Insurance (SSDI) income, Survivors Benefits from the Veterans Benefits

Administration, and a pension from the United States Office of Personnel Management. Her

income is presently managed by a pooled trust account.

                                                 6
      Case 5:19-cv-00214-DNH-ATB Document 1 Filed 02/15/19 Page 7 of 18



   29. In November 2015, Ms. Gibson responded to a listing on Craigslist for a rental apartment

at “Pennellville Senior Living Center.” Ms. Gibson visited the property with her home health

aide at the time, Stephanie Cordner, where they met with property manager Kelly Green. Ms.

Gibson used her mobility scooter and Ms. Cordner drove her to the appointment. Ms. Gibson

told Ms. Green that due to her disability, she would not be able to unlock the front entrance for

her aide and would therefore need to give her aide keys to the property should she rent it.

   30. Ms. Gibson signed a one-year lease agreement on November 12, 2015. The lease was

signed by Ms. Gibson and Ms. Green, and listed the parties to the agreement as “the owner of

Pennellville Senior Living Center, Kenneth Joseph Green, LLC” and Laura Gibson. The lease

term was from January 1, 2016 to January 1, 2017. Due to having a lease at her prior home, she

did not move into the property until about April 2016. However, Ms. Gibson paid rent on both

apartments during that period because Ms. Green insisted that the lease must begin on January 1,

2016, even though only three of the approximately fourteen or more apartments were occupied.

   31. The parties signed a one-year lease each year for three consecutive years. However,

since expiring on January 31, 2019, Defendants have refused to execute a new written lease

despite repeated requests from Ms. Gibson. The property now does business as “Pennellville

Greenview Apartments.” Monthly rent is $750.

   32. Ms. Gibson’s apartment is about 120 feet from the front door of the building. Due to her

disability, Ms. Gibson is unable to walk to the front door and is generally confined to bed. There

is no remote system to unlock the front door from her apartment so as a result, Ms. Gibson has

no way to let anyone in the building.

   33. In August 2018, Ms. Gibson joined a pooled trust service. A pooled trust is a special type

of trust that allows individuals to become financially eligible for public assistance benefits (such

                                                 7
      Case 5:19-cv-00214-DNH-ATB Document 1 Filed 02/15/19 Page 8 of 18



as Medicaid) while preserving their resources in trust for supplemental needs (such as rent). A

pooled trust is a trust established and administered by a non-profit organization. A separate

account is established for each beneficiary of the trust, but for the purposes of investment and

management of funds, the trust pools these accounts.    The pooled income trust debits the funds

out of Ms. Gibson’s account and then issues checks to pay for her expenses, such as rent.

   34. On August 29, 2018, Ms. Gibson called Ms. Green to inform her that going forward, the

pooled trust would be sending the rent payments which might result in a few days of delay each

month. Ms. Gibson asked Ms. Green if she could pay late due to the trust issuing the checks and

if necessary include a late fee of $25.00 each month. Ms. Green denied her request and stated

that it would be unfair to make an exception just for her.

   35. During their conversation, Ms. Gibson told Ms. Green that she anticipated that she would

soon receive home health services through a Medicaid managed program that would send home

health aides. Up until that time, Ms. Gibson had been paying out of pocket for two home health

aides, each of whom was known to Ms. Green. Ms. Green had been to the property regularly

since Ms. Gibson moved in two and half years earlier and had spoken with her two aides on

many occasions while on the property including in the common areas and in Ms. Gibson’s

apartment. Although nothing in the lease mentions a criminal background check requirement in

order obtain the landlord’s “written approval” to provide a key to the property to a third party,

Ms. Gibson’s first aide had provided information to Defendants and had undergone a criminal

background check. However, despite repeated requests, Defendant Green failed to provide

“written approval.” In approximately April 2016, Ms. Gibson’s new home health aide, Jessica

Winghart, completed a form with the necessary information and authorizing a background check



                                                 8
      Case 5:19-cv-00214-DNH-ATB Document 1 Filed 02/15/19 Page 9 of 18



as requested by Ms. Green. However, Ms. Green failed to pick up the document from Ms.

Gibson’s apartment as she indicated that she would do.

   36. A few hours after their August 29, 2018 conversation, Ms. Green sent Ms. Gibson an

email stating “I am unable to agree to your request to pay a $25.00 late fee each month in order

for you to move forward and retain the services of a Pooled Income Trust company,”

maintaining that late payment would terminate her lease. In addition to denying Ms. Gibson’s

request to modify her rent due date due to the administration of the pooled trust, Ms. Green

suggested that Ms. Gibson move out by giving thirty days written notice due to a “medical

issue.” Ms. Green continued in her email that “each time you hire a new aide a $40.00 fee is

required to perform a background check.”

   37. The following day, on August 30, 2018, Ms. Gibson’s daughter Lisa Palleschi called Ms.

Green to discuss her mother’s reasonable accommodation request. Ms. Palleschi discussed the

pooled income trust and the monthly due date of the rent. Ms. Green replied that if Ms. Gibson

paid late three times she would be in default of her lease. Ms. Palleschi explained that the pooled

trust is set up for Medicaid eligibility and reiterated that Ms. Gibson is looking for an

accommodation in the payment date due to her disability. Ms. Green responded that “she can

break her lease with us if she wants to.” Ms. Palleschi replied that her mother did not want to

move, she wanted a reasonable accommodation. Ms. Green said that they were not in the

business of “accommodating sick people” and said that she would be “more than happy” to let

Ms. Gibson out of her lease. Ms. Palleschi reiterated that her mother was not looking to leave.

   38. On September 5, 2018, Katie Frawley-Clarke, Director of Enforcement at CNY Fair

Housing, Inc, called Ms. Green on Ms. Gibson’s behalf. CNY Fair Housing is a nonprofit

corporation organized under the laws of the State of New York with its principal place of

                                                9
     Case 5:19-cv-00214-DNH-ATB Document 1 Filed 02/15/19 Page 10 of 18



business in Syracuse, New York. The mission of CNY Fair Housing is to eliminate housing

discrimination, promote open communities, and ensure equal access to housing opportunity for

all people in Central and Northern New York.

   39. Ms. Frawley-Clarke addressed the delayed rent payments from the pooled trust

company, the need for home health aides, and the lack of a buzzer system for Ms. Gibson to

admit visitors without traveling to the main entrance. Ms. Green asked if Ms. Gibson is could

pass a “medical exam that she is capable of living on her own” and said that “our building does

not do assisted living or accommodate people with any special needs.” Ms. Green stated to Ms.

Frawley-Clarke that Ms. Gibson could break her lease because of her medical issue and stated

that she would “be making sure that we’re not going to renew her lease.” Ms. Frawley-Clarke

repeatedly stressed that Ms. Gibson did not wish to break her lease and was seeking reasonable

accommodation and/or modification.

   40. On September 6, 2018, Ms. Frawley-Clarke wrote a letter which she emailed and mailed

to Ms. Green making reasonable accommodation requests on Ms. Gibson’s behalf.              She

requested an extension of the rental payment due date to accommodate the payment from the

trust. She requested waiver of the rule, policy, or practice of requiring background checks of

home health care service providers. She requested a modification in the form of a door lock

release. On September 18, 2018, Ms. Frawley-Clarke called Ms. Green who indicated that she

wanted to perform background checks or receive copies of background checks on visiting home

health aides or nurses or receive a note from their employer that they had undergone background

checks.




                                               10
      Case 5:19-cv-00214-DNH-ATB Document 1 Filed 02/15/19 Page 11 of 18



   41. During a telephone conversation on September 19, 2018, Ms. Green told Ms. Frawley-

Clarke that if Defendants installed a buzzer system, they would start charging late fees. Ms.

Green said, “we’ll let the lawyers handle it from here.”

   42. On October 1, 2018, Ms. Frawley-Clarke received a letter from counsel for Defendant

Kenneth Joseph Green, LLC. In the letter, counsel stated that his client is not required to install

a door lock-release mechanism and that additional keys may be distributed only to individuals

who have undergone background checks by Defendants at Ms. Gibson’s expense. No specific

amended due date was established for rent payment.

   43. On October 9, 2018, Ms. Frawley-Clarke called counsel to discuss his letter.            Ms.

Frawley-Clarke stated that Ms. Gibson is not asking that copies of the key be given to individual

aides. She proposed a lock box with key code since there was no buzzer system.

   44. On November 6, 2018, Ms. Frawley-Clarke drafted a second reasonable accommodation

request letter emailed and mailed to Defendants’ counsel and to Ms. Green. On November 13,

2018, Ms. Frawley-Clarke received an email from Defendants’ counsel which stated that the

landlord was willing to install a lock box in the vestibule and would provide the code to anyone

who completed a criminal background check at the tenant’s expense. It further stated that the

landlord would accept third party background check performed by an employer within a certified

agency, and that providing the lock box code to anyone who does not have a background check

on file with the landlord would be a default under Ms. Gibson’s lease.

   45. On December 13, 2018, Plaintiff through her attorney emailed Defendants’ attorney a

reasonable accommodation request explaining that Plaintiff anticipated receiving home health

aides and visiting nurses through a Medicaid-affiliated Home Health Agency, Nascentia Health,

in January 2019. The letter detailed the process that the New York State Department of Health

                                                11
      Case 5:19-cv-00214-DNH-ATB Document 1 Filed 02/15/19 Page 12 of 18



uses to screen prospective home health aides. The letter requested a lock box with key code or

remote access lock for Ms. Gibson.

   46. On December 20, 2018, Plaintiff’s attorney again emailed Defendants’ counsel regarding

the reasonable accommodation request. Defendants’ attorney indicated via email that his client

needed additional time.     On December 27, Plaintiff’s attorney again emailed Defendants’

attorney to stress that the delay was causing harm to Ms. Gibson, including the possible loss of

her home health services. On January 1, 2019, Plaintiff’s attorney again emailed Defendants’

counsel to emphasize the urgency of the matter and to obtain clarification as to whether the

Defendants intended to offer Ms. Gibson a lease renewal as her current lease was to expire on

January 31, 2019. Defendants’ attorney replied on January 1, 2019 that he would discuss the

email with his client.

   47. On January 9, 2019, Petitioner through her attorney again contacted Defendants’ counsel

seeking a response to her requests for reasonable accommodation and/or modification, also

attaching a proposed federal complaint.

   48. On January 10, 2019, Defendants’ counsel emailed Petitioner’s attorney indicating that

the landlord would install a lockbox at the entrance to the building by early the following week

and provide the code to Ms. Gibson to pass along to the home health aides. The email warned

against providing the code or keys to any person not employed by the Nascentia, specifically

singling out Ms. Gibson’s aide of two and a half years Jessica Wingate, and Ms. Gibson’s

daughter Lisa Palleschi. Defendants’ counsel alleged that the lease required background checks

obtained at the tenant’s expense.

   49. While not required by the lease to do so, on January 11, 2019 Plaintiff by her attorney

provided Defendants with a letter from her daughter’s employer, Syracuse Habitat for Humanity,

                                              12
       Case 5:19-cv-00214-DNH-ATB Document 1 Filed 02/15/19 Page 13 of 18



demonstrating that she passed their credit and background checks seven months earlier, as well

as the employer’s criteria. Defendants by counsel dismissed this background check as

insufficient for granting permission for Ms. Gibson’s daughter to continue to come to her

mother’s home.

   50. On January 14, 2019, Ms. Gibson by her attorney contacted Defendants’ counsel to

inform the Defendants that Ms. Gibson was scheduled to begin receiving services through the

Home Health Agency (Nascentia) the following morning at 11 a.m. and inquired when

Defendants intended to install the lock box and provide key code as had been represented on

January 10.

   51. On January 16, 2019, a day after a physical therapist was scheduled to evaluate and work

with Ms. Gibson at her home, counsel for the Defendants responded that Defendants installed a

lock box at the entrance and, without Ms. Gibson’s knowledge or consent, directly contacted her

Home Health Agency Nascentia.       Defendants by counsel further demanded return of Ms.

Gibson’s daughter’s key and the key of Ms. Gibson’s aide Ms. Wingate. Defendants further

stated that Ms. Gibson was in violation of her lease due to her daughter and her aide having a

key.

   52. On January 17, 2019, Plaintiff through her attorney emphasized to Defendants’ counsel

that Ms. Gibson’s daughter has visited the property for some time without incident, that she

provided an employer’s recent criminal background and credit determination on her daughter and

stressed the need for her daughter to visit to help her, bring her food, and take her to

appointments. Plaintiff by counsel again inquired as to her lease renewal, as her lease would

expire in fourteen days.



                                              13
     Case 5:19-cv-00214-DNH-ATB Document 1 Filed 02/15/19 Page 14 of 18



   53. On January 18, 2019 Defendant by counsel responded that by providing Nascentia, rather

than Ms. Gibson, with a lock box key code, they believed that they had satisfied their obligation

to accommodate her. They also alleged that Ms. Gibson has been in “constant violation” of her

lease and would not renew her lease.

   54. On January 21, 2019, Ms. Gibson was unable to utilize medical transportation arranged

by Nascentia to get to a doctor’s appointment because the transportation was to be provided by a

third-party organization, Oswego County Opportunities, because they could not get into the

property.

   55. Plaintiff’s counsel emailed Defendants’ counsel on January 21, 2019 emphasizing the

need for reasonable accommodation regarding Ms. Gibson’s ability to allow entry to guests and

asking about renewal of the lease which was to expire in ten days. As of the time of filing this

action, Defendants have not responded to this request for accommodation and/or modification,

nor have Defendants renewed Ms. Gibson’s lease.

   56. Defendants have failed to install a remote door lock and refuse to provide Ms. Gibson

with the key code to the lock box, thereby denying her reasonable accommodation for the use

and enjoyment of her home.

   57. Defendants have refused to renew Ms. Gibson’s lease.

   58. Defendants’ delay since Ms. Gibson’s initial reasonable accommodation request in

August 2018, combined with Defendants’ repeated statements about Ms. Gibson moving out,

with Defendants’ allegations of lease violations, and with their refusal to renew her lease have

caused Plaintiff to suffer damages. Defendants’ unlawful policies and discriminatory conduct

described above have caused her financial harm as well as physical, emotional, and

psychological harm.

                                               14
      Case 5:19-cv-00214-DNH-ATB Document 1 Filed 02/15/19 Page 15 of 18



   59. By engaging in the unlawful conduct described above, Defendants acted intentionally and

maliciously, and/or negligently, carelessly, and recklessly without regard for, and to the damage

of, the rights and feelings of Plaintiff Laura Gibson. Therefore, punitive damages against

Defendants are warranted.

                                      CAUSES OF ACTION

                            Violation of the Fair Housing Act of 1968

   60. Plaintiffs restate and reallege all paragraphs above as if fully set forth.

   61. Defendants, through their actions, have discriminated against Plaintiff Laura Gibson

based on her disability in violation of the Fair Housing Act of 1968, as amended by the Fair

Housing Amendment Act of 1988, 42 USC §3601 et seq.

   62. The Defendants’ actions described herein constitute unlawful discrimination against

Plaintiff Laura Gibson in the terms, conditions or privileges of a rental of a dwelling because of

Plaintiff’s disability in violation of 42 U.S.C. §3604(f)(2).

   63. The Defendants’ actions described herein constitute unlawful discrimination against

Plaintiff Laura Gibson in the refusal to permit reasonable modifications and/or refusal to make

reasonable accommodations in rules, policies, practices, or services where such accommodations

are necessary to afford such person equal opportunity to use and enjoy the dwelling because of

Plaintiff’s disability in violation of 42 U.S.C. §3604(f)(3).

   64. The Defendants’ actions described herein constitute the making of a statement with

respect to the rental of a dwelling that indicates a preference, limitation, or discrimination, or an

intention to make any such preference, limitation, or discrimination, based on Plaintiff Laura

Gibson’s disability in violation of 42 U.S.C. §3604(c).



                                                 15
      Case 5:19-cv-00214-DNH-ATB Document 1 Filed 02/15/19 Page 16 of 18



   65. The Defendants’ statements that Plaintiff should move out, that Defendants would not

renew her lease, and Defendants’ failure to renew Plaintiffs written one-year lease which expired

January 31, 2019 constitute unlawful coercion, intimidation, threats, and/or interferes with

Plaintiff in the exercise or enjoyment of, or on account of her having exercised or enjoyed any

right granted or protected by 42 U.S.C. 3216 et seq.

                        Violation of the New York State Executive Law

   66. Plaintiffs restate and reallege all paragraphs above as if fully set forth.

   67. Defendants through their actions, have discriminated against Plaintiff Laura Gibson

based on her disability in violation of the New York State Executive Law §296.

   68. The Defendants’ actions described herein constitute unlawful discrimination against

Plaintiff Laura Gibson in the terms, conditions, or privileges of the rental or lease of a housing

accommodation, or in the furnishing of facilities or services in connection therewith, based on

Plaintiff Laura Gibson’s disability in violation of New York State Executive Law §296(5)(a)(2).

   69. The Defendants’ actions herein constitute unlawful discrimination against Plaintiff Laura

Gibson in their refusal to permit reasonable modifications of the premises necessary to afford her

full enjoyment of the premises in violation of New York State Executive Law §296(18)(1).

   70. The Defendants’ actions herein constitute unlawful discrimination against Plaintiff Laura

Gibson in their refusal to make reasonable accommodations in rules, policies, practices, or

services necessary to afford her equal opportunity to use and enjoy her dwelling in violation of

New York State Executive Law §296(18)(2).

   71. The Defendants’ actions described herein constitute the making of a statement, with

respect to the lease of a dwelling, which indicated a preference, limitation, and/or discrimination



                                                 16
     Case 5:19-cv-00214-DNH-ATB Document 1 Filed 02/15/19 Page 17 of 18



based on Plaintiff Laura Gibson’s disability in violation of New York State Executive Law

§296(5)(a)(3).

   72. The Defendants’ actions described herein constitute retaliation against Plaintiff in

violation of New York State Executive Law §296(7) because she has opposed Defendants’

unlawful denial of her reasonable modification request.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Court enter an ORDER:

                 (a)   DECLARING that the discriminatory housing practices of the Defendants

                       as set forth above violate the Fair Housing Act, as amended, Title 42 USC

                       §3601 et seq;

                 (b)   DECLARING that the discriminatory housing practices of the Defendants

                       as set forth above violate the New York State Executive Law § 290 et seq;

                 (c)   ORDERING that the Defendants take appropriate affirmative action to

                       ensure that the activities complained of above are not engaged in again by

                       them or any of their agents;

                 (d)   AWARDING appropriate compensatory damages, including but not limited

                       to damages caused by economic loss, emotional distress, and punitive

                       damages to the Plaintiff and against the Defendants in accordance with 42

                       U.S.C. 3613(c)(1) and New York State Executive Law § 297(9);

                 (e)   AWARDING the Plaintiff her costs and reasonable attorney fees in this

                       action in accordance with 42 U.S.C. 3613(c)(2) and New York State

                       Executive Law § 297(10); and



                                                  17
      Case 5:19-cv-00214-DNH-ATB Document 1 Filed 02/15/19 Page 18 of 18



                (f)   AWARDING the Plaintiff other and further relief as the Court deems just

                      and proper.


                                         JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury of all issues so triable in this matter.


Dated: February 14, 2019                           Respectfully submitted,
       Syracuse, New York
                                                   /s/ Kimberly L. Morrell
                                                   __________________________________________
                                                   Kimberly L. Morrell, Esq.
                                                   Bar Roll No. 520989
                                                   Attorney for Complainants
                                                   CNY Fair Housing, Inc.
                                                   731 James Street, Suite 200
                                                   Syracuse, New York 13203
                                                   Ph: (315) 471-0420
                                                   F: (315) 471-0549
                                                   Email: kmorrell@cnyfairhousing.org




                                                     18
